Citation Nr: 0122861	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a claim for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $15,300 was timely 
submitted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
October 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision of the Committee on 
Waivers and Compromises at the Regional Office (RO).  In that 
decision, the veteran's claim for waiver of recovery of an 
overpayment of improved pension benefits was denied on the 
basis that it was not timely filed.  When this case was 
previously before the Board in June 2000, it was remanded in 
order to afford the veteran the opportunity to testify at a 
hearing before a Member of the Board at the RO.  The record 
reflects that such a hearing was scheduled for July 2001, but 
that the veteran failed to report for it.


FINDINGS OF FACT

1.  The veteran was provided with notice by letter dated 
December 14, 1995 of an overpayment of $5476, and that he had 
180 days to request waiver of recovery of the overpayment.

2.  A timely request for waiver of recovery of this 
overpayment was not filed.

3.  By award letter dated in October 1997, the veteran's 
pension benefits were retroactively terminated, effective May 
1994.  This action was taken based on the employment earnings 
of the veteran's spouse, and resulted in an additional 
overpayment in the amount of $9824.

4.  There is no indication in the claims folder that the 
veteran was notified of this portion of the overpayment, or 
of his right to request waiver of recovery of the 
overpayment. 

5.  A letter from the veteran's daughter in October 1998 is 
deemed to be a timely request for waiver of recovery of this 
portion of the overpayment.




CONCLUSIONS OF LAW

1.  A timely request for waiver of recovery of the 
overpayment of pension benefits in the amount of $5474 was 
not filed by the veteran.  38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 1.963(b) (2000).

2.  The veteran's request for waiver of recovery of the 
overpayment of improved disability pension benefits in the 
amount of $9824 was timely submitted and may be considered on 
its merits. 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 1.963(b) (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The record discloses that the August 
1999 statement of the case and the October 1999 supplemental 
statement of the case provided the veteran with the pertinent 
laws and regulations pertaining to claims for waiver of 
recovery of an overpayment.  These notification letters were 
sent to the veteran's latest address of record, and 
correspondence copies were mailed to the veteran's accredited 
representative, the California Department of Veterans 
Affairs.  These notifications were not returned by the United 
States Postal Service as undeliverable, see Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran, and his representative, have 
received these determinations.

Accordingly, the Board finds that the veteran has been 
notified of all information and evidence necessary to 
substantiate his claims, and that all identified available 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

In a letter dated in September 1995, the RO notified the 
veteran that it had become aware of the fact that his wife 
was in receipt of Social Security benefits.  It was further 
proposed that his benefits would be reduced, effective April 
1993.  

By award letter dated in November 1995, the veteran was 
informed that his pension benefits had been retroactively 
reduced, effective April 1993.  The following month, he was 
notified that as a result of the reduction of his benefits, 
an overpayment had been created.  He was further informed 
that he had a right to request a waiver of the debt, but that 
such a right to request waiver only lasted for 180 days.  
Finally, the letter indicated that a request for waiver had 
to be submitted in writing.  

In July 1997, the RO informed the veteran that it was 
proposing that his pension benefits be terminated, effective 
in 1994.  The letter indicated that his wife had been 
employed in 1994.

By letter dated in October 1997, the RO advised the veteran 
that based on the receipt of additional income (his wife's 
earnings from employment), his income for 1994 exceeded the 
maximum allowable pension rate and that, accordingly, his 
pension benefits were terminated, effective May 1994.  The 
letter stated that this action resulted in an overpayment of 
benefits that had to be repaid.  It was further indicated 
that the veteran would shortly receive notice of the exact 
amount of his overpayment and that he would be given 
information about repayment.

A report of contact dated in August 1998 indicates that the 
veteran's daughter requested waiver of recovery of the 
overpayment.

In a letter dated and received in October 1998, the veteran's 
daughter indicated that the veteran was not aware of the 
debt, as such matters were handled by the veteran's wife, 
apparently until she died the previous October.  

Analysis 

A request for waiver of indebtedness shall only be 
considered, except as otherwise provided herein, if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver had demonstrated to the 
chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities or due to other circumstances beyond the debtor's 
control, there was a delay in such individual's receipt of 
the notification of indebtedness beyond the time customarily 
required from mailing (including forwarding).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

In this case, two overpayments were created in the veteran's 
account.  The initial overpayment, in the amount of $5476, 
was attributable to the fact that his wife began to receive 
Social Security benefits, and the other, in the amount of 
$9824, was created based on her employment income.  The 
record reflects that the veteran was initially apprised in 
December 1995 that an overpayment of pension benefits had 
been created.  This notice indicated that the overpayment was 
$5476.  At that time, he was informed that a request for 
waiver of recovery of the overpayment had to be submitted 
within 180 days of the date on which he was notified of the 
overpayment.  It is readily apparent that no communication 
was received from the veteran that could be construed as a 
claim for waiver of recovery of the overpayment within the 
requisite time period.  The veteran has not alleged that he 
made the request for waiver of recovery of the overpayment 
within the appropriate time frame.

However, with respect to the overpayment attributable to the 
earnings the veteran's spouse received in 1994, there is no 
indication in the claims folder that the veteran was formally 
notified that an additional overpayment had been created or 
that he had a right to request waiver of recovery of the 
overpayment.  The Board finds, therefore, that the statement 
received from the veteran's daughter in October 1998 
constitutes a timely request for waiver of recovery of this 
portion of the overpayment.  

The Board notes that where, as in the present case, VA mails 
a notice, there is a presumption of the regularity of the 
administrative process.  Mindenhall, 7 Vet. App. 271, 274.  
In this case, the only notice that is in the record is the 
December 1995 letter advising the veteran of the initial 
overpayment.

In finding that the veteran's waiver request was untimely, 
(with respect to the overpayment attributable to the Social 
Security benefits of the veteran's spouse), the Board notes 
that the United States Court of Appeals for Veterans Claims 
has held that the timeliness of a claim is a threshold 
matter.  If the claim is untimely, VA has no jurisdiction to 
consider the claim on the merits.  Thompson v. Brown, 6 Vet. 
App. 436, 438 (1994).  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court noted that in cases where the law and not 
the evidence is dispositive, as is the case here, a claim 
should be denied or an appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law. Accordingly, as the veteran's request for a 
waiver of recovery of an overpayment of VA disability 
benefits (due to the Social Security benefits of the 
veteran's spouse) was not timely filed, this portion of the 
claim must be denied.


ORDER

A timely request for a waiver of the recovery of the 
overpayment of pension benefits in the amount of $5476 having 
not been received, entitlement to waiver of this overpayment 
is denied.

A timely request for waiver of recovery of the overpayment of 
pension benefits in the amount of $9824 having been received, 
the appeal to this extent is granted.


REMAND

Because the Board has determined that a request for waiver of 
recovery of the overpayment of improved disability pension 
benefits in the amount of $9824 was timely submitted, the 
waiver request must be considered on its merits.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  An income and net worth financial 
statement from the veteran should be 
requested, and the RO should adjudicate 
the issue of waiver of recovery of the 
overpayment of improved pension benefits 
in the amount of $9824.

2.   The RO must review the claims file 
and ensure that any additional 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) and 
the implementing regulations, are fully 
complied with and satisfied.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

